     Case 21-04099              Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45                 Desc Main
                                          Document     Page 1 of 21


Marcus A. Helt (Texas Bar #24052187)
Jack G. Haake (Admitted Pro Hac Vice)
Debbie E. Green (Admitted Pro Hac Vice)
MCDERMOTT WILL & EMERY LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
Tel: (214) 210-2821 / Fax: (972) 528-5765
mhelt@mwe.com
dgreen@mwe.com
jhaake@mwe.com

COUNSEL FOR THE DEFENDANTS

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

     In re:                                              §        Chapter 11
                                                         §
     SPHERATURE INVESTMENTS LLC,                         §        Case No.: 20-42492
     et al.,                                             §
                                                         §
                       Debtors. 1                        §        Jointly Administered
                                                         §
     __________________________________                  §
                                                         §
     MELODY YIRU, on behalf of herself                   §        Adv. Case No.: 21-04099
     and those similarly situated,                       §
                                                         §
                       Plaintiffs,                       §
                                                         §
     SPHERATURE INVESTMENTS LLC,                         §
     WORLDVENTURES MARKETING                             §
     HOLDINGS, LLC,                                      §
     WORLDVENTURES                                       §
     MARKETPLACE LLC,                                    §
     WORLDVENTURES MARKETING,                            §
     LLC, and                                            §
     WORLDVENTURES SERVICES,                             §
     LLC,                                                §
                                                         §
                       Defendants.                       §


 1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
 Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing
 Holdings, LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”)
 EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV
 Services”) EIN#2220.

                                                        1
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45        Desc Main
                                          Document     Page 2 of 21



                                   DEFENDANTS’ MOTION TO DISMISS

         No hearing will be conducted on this Motion unless a written objection is filed

         with the Clerk of the United States Bankruptcy Court and served upon the

         party filing this pleading WITHIN FOURTEEN (14) DAYS FROM THE

         DATE OF SERVICE shown in the certificate of service unless the Court

         shortens or extends the time for filing such objection. If no objection is timely

         served and filed, this pleading shall be deemed to be unopposed, and the Court

         may enter an order granting the relief sought. If an objection is filed and

         served in a timely manner, the Court will thereafter set a hearing with

         appropriate notice. If you fail to appear at the hearing, your objection may be

         stricken. The Court reserves the right to set a hearing on any matter.


         Defendants Spherature Investments LLC, WorldVentures Marketing Holdings, LLC,

WorldVentures Marketplace, LLC, WorldVentures Marketing, LLC, and WorldVentures

Services, LLC (collectively, the “Defendants”), by their attorneys, McDermott Will & Emery LLP,

move, pursuant to Federal Rule of Bankruptcy Procedure 7012 and Federal Rules of Civil

Procedure 12(b)(5) and 12(b)(6) to dismiss, in its entirety, Plaintiff’s Complaint (the “Complaint”)

in this adversary proceeding (“Adversary”). In support thereof, Defendants state as follows:

                                   I.    PRELIMINARY STATEMENT

         1.        After this Court told Yiru that she could not pursue her putative class action, which

was stayed as a result of the Defendants’ bankruptcy filing, Yiru dusted off that very complaint,

made a few revisions, added additional Debtors as defendants, and initiated a brand new lawsuit.

Yiru’s brazen disregard for this Court’s orders and willful violation of the automatic stay alone

dictates dismissal of this Adversary.

                                                     2
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45        Desc Main
                                          Document     Page 3 of 21



          2.       Moreover, the Complaint is wholly without merit and fails to state a claim upon

which relief can be granted. Yiru asserts several California state law claims despite agreeing that

Texas law would apply to her claims. Ostensibly because she basically refiled her 2017 putative

class action complaint, Yiru ignored the fact that all of the claims stated in that old complaint

would be outside the applicable statute of limitations in a new lawsuit. The declaratory judgment

claims added to the Complaint, although new, are based on the other stale claims, and are therefore

also time-barred. Yiru’s claims that the Debtors operated a pyramid scheme cannot, as a matter of

law, be brought as a RICO claim. Finally, Yiru lacks standing to pursue claims belonging to the

estate. Yiru purports to seek derivative standing to assert those claims in this Adversary, but the

filing of an adversary proceeding asserting estate claims without first requesting and being granted

derivative standing to pursue those claims is a separate violation of the automatic stay.

          3.       The Complaint should be summarily dismissed, with prejudice.

                                  II.     JURISDICTION AND VENUE

          4.       This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 1334 and

157(b). This matter includes both core and non-core claims within the meaning of 28 U.S.C. §

157(b).

          5.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          6.       The legal bases for the relief requested herein are Federal Rules of Civil Procedure

12(b)(5) and 12(b)(6) as made applicable by Rule 7012 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rule 7007-1 of the Local Bankruptcy Rules of the United

States Bankruptcy Court for the Eastern District of Texas (the “Local Rules”).

          7.       Debtors consent to entry of final orders or judgment by the bankruptcy court.




                                                     3
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45        Desc Main
                                          Document     Page 4 of 21



                                        III.    BACKGROUND

         8.        Yiru was a WorldVentures sales representative from September 2015 through April

2017. Complaint ¶ 12.

         9.        On June 1, 2017, Yiru filed a complaint in the United States District Court for the

District of California, initiating Melody Yiru v. Worldventures Holdings, LLC, et al., Case No. 17-

04357. On June 12, 2017, a notice of removal was filed in the United States District Court for the

Northern District of Texas (the “District Court”), initiating Melody Yiru v. Worldventures

Holdings, LLC, et al., Case No. 17-02155 (together with Case No. 17-04357, the “District Court

Litigation”), and on August 14, 2017, the matter was transferred to the Northern District of Texas

pursuant to a joint stipulation.

         10.       Yiru’s complaint in the District Court Litigation was styled as a putative class

action and asserted the following claims: (i) violation of California’s endless chain scheme statute

(California Penal Code § 327 and California Civil Code § 1689.2); (ii) unfair and deceptive

practices (California Business and Professions Code § 17200, et seq.); (iii) false advertising

(California Business and Professions Code § 17500, et seq.); and (iv-vi) violations of the Racketeer

Influenced and Corrupt Organizations Act (“RICO”) (18 U.S.C. § 1962 (a), (c), (d)).

         11.       In the four years following initiation of the District Court Litigation, the parties

litigated in three courts and participated in arbitration outside of the District Court. Yiru also filed

a first amended complaint on November 19, 2019, and a renewed first amended complaint on

November 9, 2020.

         12.       The District Court Litigation was stayed pursuant to Section 362 of the Bankruptcy

Code upon the commencement of the Debtors’ chapter 11 cases.




                                                     4
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45        Desc Main
                                          Document     Page 5 of 21



         13.       On March 19, 2021, Yiru filed the Motion of Melody Yiru for Limited Relief from

the Automatic Stay Pursuant to 11 U.S.C. § 362(d) to File Her Motion for Class Certification in

the District Court and to Confirm No Automatic Stay Applies to the Non-Debtor Parties, or in the

Alternative, for an Order Applying Fed. R. Bankr. Proc. 7023, Pursuant to Fed. R. Bankr. Proc.

9014(c) to Permit the Filing of a Motion for Class Certification in this Court and Related Relief

(the “Stay Relief Motion”) [Dkt. No. 189]. By the Stay Relief Motion, Yiru sought an order from

the Court (1) confirming that the automatic stay does not apply to non-debtor parties, and (2) relief

from the automatic stay to pursue a motion for class certification in the District Court Litigation.

As alternative relief, Yiru sought leave to pursue the claims asserted in the District Court Litigation

as an adversary proceeding or to pursue a motion for class certification in the main bankruptcy

case.

         14.       On July 16, 2021, the Court entered its Order denying in part, and granting in part,

the Stay Relief Motion [Dkt. No. 367] (the “Stay Relief Order”). Specifically, the Stay Relief

Order denied Yiru’s request to pursue class certification either in the District Court or in the

Bankruptcy Court and granted Yiru’s request to confirm that the automatic stay does not apply to

her claims against non-debtor defendants in connection with the District Court Litigation.

         15.       Despite the Court’s order denying Yiru’s request for relief from the automatic stay

to pursue the claims asserted in the District Court Litigation against one of the debtors, on July 30,

2021, Yiru filed a proof of claim in each of the Debtors’ bankruptcy cases (the “Yiru Proofs of

Claim”). In the Yiru Proofs of Claim, Yiru purports to assert a claim against of the Debtors “on

behalf of herself and all others similarly situated” in the amount of $400,000,000.

         16.       On August 2, 2021, Yiru commenced this Adversary.




                                                     5
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45          Desc Main
                                          Document     Page 6 of 21



         17.       The allegations in the Complaint are substantially the same as those in Yiru’s first

amended complaint in the District Court Litigation. See Exhibit A. The only material changes

are to the parties and the addition of declaratory judgment and derivative claims. Whereas Yiru

sued WorldVentures Holdings, LLC; WorldVentures, LLC; WorldVentures Marketing, LLC;

WorldVentures Foundation; Wayne Nugent; Michael Azcue; and Daniel Stammen in the District

Court Litigation, in the Adversary, Yiru has sued Spherature Investments LLC; WoldVentures

Marketing Holdings, LLC; WorldVentures Marketing, LLC; and WorldVentures Services, LLC.

The only overlapping defendant between the two lawsuits is WorldVentures Marketing, LLC.

                            IV.         ARGUMENT AND AUTHORITIES

         A.        The Complaint Fails to State a Claim upon which Relief Can Be Granted.

         18.       A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims

asserted in the complaint. In considering a motion to dismiss, the court accepts as true all well-

pleaded facts and views those facts in a light most favorable to the plaintiff. See Campbell v. City

of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995). However, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 550 (2007)). Indeed,

the Court “do[es] not accept as true conclusory allegations, unwarranted factual inferences, or legal

conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 (5th Cir. 2007). “A complaint, thus, is

not sufficient if it merely contains ‘naked assertions’ devoid of factual enhancement.” Fraley v.

BAC Home Loan Servicing, LP, No. 3:11-cv-1060, 2012 U.S. Dist. LEXIS 31832, at *8 (N.D.

Tex. Jan. 10, 2012) (citing Iqbal, 556 U.S. at 678).

         19.       Here, Yiru’s Complaint fails to state any claims as a matter of law.




                                                     6
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4    Filed 09/02/21 Entered 09/02/21 23:44:45          Desc Main
                                           Document     Page 7 of 21



                            (1)         The Complaint Violates the Automatic Stay and Therefore
                                        Should Be Voided.

         20.       Filing of a petition in bankruptcy “operates as a stay, applicable to all entities, of .

. . the commencement or continuation . . . of a judicial, administrative, or other action or proceeding

against the debtor that was or could have been commenced before the commencement of the

bankruptcy case, or to recover a claim against the debtor that arose before the commencement of

the bankruptcy case.” In re Cowin, 864 F.3d 344, 352 (5th Cir. 2017); 11 U.S.C. § 362(a).

         21.       Although collection efforts are halted by the automatic stay, the Bankruptcy Code

allows creditors to file proofs of claims against the debtor’s estate and file adversary proceedings

to resolve certain issues arising under the Bankruptcy Code or arising in bankruptcy cases, such

as dischargeability actions. Id. The Bankruptcy Code does not, however, allow a creditor to file

an adversary complaint without leave of the bankruptcy court. See In re Adkins, 513 B.R. 888,

891-896 (Bankr. N.D. Tex. 2014) (holding that filing of third-party complaint against a debtor

even in an adversary proceeding violates the automatic stay); see also In re Roman Catholic

Church of Archdiocese of Santa Fe, 627 B.R. 916, 923 (Bankr. D.N.M. 2021). Although that is

the minority view, the court in In re Roman Catholic Church of Archdiocese explained why the

minority view, which the Fifth Circuit and the Tenth Circuit follow, is the correct construction of

section 362(a):

         First, the language of § 362(a)(1) is clear; it says the commencement of a judicial
         action against the debtor that could have been commenced prepetition, regardless
         of the forum.
         Second, enforcing § 362(a)(1) as written does not lead to “absurd results.” While
         the majority reasons that a literal application of the subsection would require stay
         relief before filing proofs of claim, nondischargeability actions, or stay relief
         motions, that is not correct—those actions arise under the Bankruptcy Code and
         could not have been brought prepetition. . . . The “absurd results” feared by the
         majority are prevented by the language of § 362(a)(1).
         Third, suing the debtor in bankruptcy court is not equivalent to filing a proof of
         claim. Claims objections are contested matters, not adversary proceedings. In
                                                       7
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4    Filed 09/02/21 Entered 09/02/21 23:44:45      Desc Main
                                           Document     Page 8 of 21



         addition, the debtor has control over the claims administration process, in particular
         whether and when to object to claims. Claims administration is far more efficient
         than allowing each creditor to sue the debtor in the bankruptcy case.
627 B.R. at 922 (emphasis in original).

         22.       Yiru filed the Complaint without leave of court in violation of the automatic stay.

In re Adkins, 513 B.R. at 891-896. In fact, Yiru’s filing of the Complaint is an intentional violation

of the automatic stay. By filing the Stay Relief Motion, Yiru correctly acknowledged that she

needed leave of court to pursue in an adversary proceeding the very claims asserted in the

Complaint against the Debtors. The Court denied the Stay Relief Motion. So Yiru filed her

adversary anyway.

         23.       Actions taken in violation of the automatic stay are voidable. Picco v. Global

Marine Drilling Co., 900 F.2d 846, 850 (5th Cir. 1990) (“actions taken in violation of an automatic

stay are not void, but rather that they are merely voidable, because the bankruptcy court has the

power to annul the automatic stay pursuant to section 362(d)”) (emphasis in original). As the

Court properly denied Yiru’s Stay Relief Motion, nothing has changed to warrant lifting of the

stay in connection with the claims asserted in the Complaint, and Yiru blatantly ignored the Court’s

Stay Relief Order, the Complaint should be voided and dismissed.

                            (2)         Yiru Lacks Standing to Assert Causes of Action Belonging
                                        to the Estate.

         24.       Yiru purports to assert claims for constructive fraudulent transfer under sections

548(a)(1)(B), 550, and 551 (Count IX); actual fraudulent transfer under sections 548(a)(1)(A),

550, and 551 (Count X); and preferences under sections 547, 550, and 551 (Count XI) and

concedes that these are derivative claims. Complaint ¶¶ 230, 238, and 244. Yiru states that, by

filing the Complaint, she is seeking derivative standing to pursue them. Id. Filing a complaint is

not, however, the proper procedure for seeking derivative standing. Indeed, in the Fifth Circuit,


                                                       8
DM_US 182104368-1.114823.0011
    Case 21-04099               Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45                      Desc Main
                                          Document     Page 9 of 21



“filing a complaint asserting causes of action belonging to the estate without first obtaining

permission from the court is a violation of the automatic stay.” In re Gen. Homes Corp., 181 B.R.

870, 879 (Bankr. S.D. Tex. 1994).

         25.       Although Yiru asserts that she has standing to assert her disallowance claim (Count

XIII) under section 502(d) as a creditor, she is wrong. Complaint ¶ 256. Count XIII is no different

than the derivative claims in Counts IX, X, and XI, albeit poorly disguised.                              Yiru seeks

disallowance of any claim of a “Net Winner from whom property is recoverable under Section 550

of the Bankruptcy Code, or that is a transferee of a transfer avoidable under Sections 547 or 548

of the Bankruptcy Code.” Complaint ¶ 255. In effect, Yiru seeks to assert avoidance claims

indirectly through section 502(d).

         26.       Creditors lack standing to assert claims under section 550, 547, and 548 of the

Bankruptcy Code. All three sections provide that only “the trustee” may proceed under each

section. 11 U.S.C. §§ 550, 547, and 548. 2 And creditors cannot use section 502(d) to circumvent

the clear language of another bankruptcy provision and “do indirectly what they cannot do

directly.” In re Odom Antennas, Inc., 258 B.R. 376, 384 (Bankr. E.D. Ark. 2001) (holding that

creditor could not use section 502(d) to avoid United States’ pre-petition tax penalty, which is

avoidable under section 724(a), as section 724(a) states that “the trustee may avoid” such claims).




2
   Section 550 provides, in salient part, “Except as otherwise provided in this section, to the extent that a transfer is
avoided under section 544, 545, 547, 548, 549, 553(b), or 724(a) of this title, the trustee may recover, for the benefit
of the estate, the property transferred, or, if the court so orders, the value of such property.” 11 U.S.C. § 550(a)
(emphasis added). Section 547 provides, among other things, “Except as provided in subsections (c), (i), and (j) of
this section, the trustee may, based on reasonable due diligence in the circumstances of the case and taking into
account a party’s known or reasonably knowable affirmative defenses under subsection (c), avoid any transfer of an
interest of the debtor in property.” 11 U.S.C. § 547(b)(1) (emphasis added). And section 548 provides, among other
things, “The trustee may avoid any transfer (including any transfer to or for the benefit of an insider under an
employment contract) of an interest of the debtor in property, or any obligation (including any obligation to or for the
benefit of an insider under an employment contract) incurred by the debtor, that was made or incurred on or within 2
years before the date of the filing of the petition” under enumerated inequitable circumstances. 11 U.S.C. § 548(a)(1)
(emphasis added).
                                                           9
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4    Filed 09/02/21 Entered 09/02/21 23:44:45      Desc Main
                                          Document     Page 10 of 21



         27.       Accordingly, Counts IX, X, XI, and XIII must be dismissed.

                            (3)         Yiru’s Direct Claims Are Barred by the Applicable Statute
                                        of Limitations.

         28.       With the exception of the claims that belong to the estate (for which Yiru does not

have standing to pursue—Counts XI, X, XI, and XIII), all of Yiru’s claims are barred by the

applicable statute of limitations and must be dismissed.

         29.       That statute of limitations applicable to Yiru’s endless chain scheme claim (Count

I – California Penal Code §§ 327 and 1689.2 of the California Civil Code) is three (3) years. Wu

v. Sunrider Corp., 793 Fed. Appx. 507, 510 (9th Cir. 2019). The endless chain scheme statute

does not have its own limitations period, so section 338 of the California Civil Procedure Code

applies, and imposes a three year statute of limitations. Id.; Cal. Civ. Proc. Code § 338(a) (any

“action upon a liability created by statute, other than a penalty or forfeiture” is subject to a three

year statute of limitations).

         30.       A statute of limitations “runs from the moment a claim accrues.” Wu, 793 Fed.

Appx. at 509 (quoting Aryeh v. Canon Bus. Sols., Inc., 292 P.3d 871, 875 (Cal. 2013)). And “a

claim accrues upon occurrence of the last element essential to the cause of action.” Id.

         31.       Yiru alleges that she became a WorldVentures sales representative in September of

2015. Complaint ¶ 11. She further alleges that she paid WorldVentures $510.92 in September

2015 and then monthly thereafter. Complaint ¶ 12. As such, Yiru’s claim accrued when she

became a WorldVentures sales representative in September 2015. See Wu, 793 Fed. Appx. at 510

(holding that plaintiff’s endless chain scheme claim accrued when she became a participant in the

alleged endless chain scheme). Because Yiru did not file the Complaint until August 2, 2021,

more than 3 years after September 2015, her endless chain scheme claim is time-barred and must

be dismissed.

                                                       10
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45        Desc Main
                                         Document     Page 11 of 21



         32.       Yiru’s unfair and deceptive practices claim (Count II – California Business and

Professions Code § 17200, et seq.) is similarly time-barred. A 4-year statute of limitations applies

to claims under California Business and Professions Code section 17200, per section 17208, which

provides that “[a]ny action to enforce any cause of action pursuant to this chapter shall be

commenced within four years after the cause of action accrued.” CAL. BUS. & PROF. CODE §

17208; see also Wu, 793 Fed. Appx. at 510. Further, because Yiru’s unfair and deceptive practices

claim is premised on Defendants’ alleged violation of the endless chain scheme statute (Complaint

¶ 103), it accrued at the same time her endless chain scheme claim accrued. See Wu, 793 Fed.

Appx. 510. Thus, Yiru was required to file her unfair and deceptive practices claim no later than

four (4) years after she enrolled in WorldVentures, on or about September 2019. She did not. Her

claim must therefore be dismissed.

         33.       The statute of limitations applicable to Yiru’s false advertising claim (Count III –

California Business and Professions Code § 17500, et seq.) is likewise four (4) years. Tortilla

Factory, LLC v. Better Booch, LLC, Case No. 2:18-cv-02980, 2018 WL 4378700, at *5 (C.D. Cal.

Sept. 13, 2018). Yiru contends that certain Statements of Average Gross Compensation were

“false, untrue, fraudulent, or misleading” and used to convince representatives to signup with

WorldVentures. Complaint ¶¶ 124, 132, 136. Since Yiru signed up in September 2015, the statute

of limitations has run on this claim as well.

         34.       Yiru purports to assert three RICO claims (Counts IV, V, and VI). Civil RICO

claims have a 4-year statute of limitations. Rotella v. Wood, 528 US. 549, 553 (citing Agency

Holding Corp. v. Malley-Duff & Assocs., 483 U.S. 143, 156 (1987)). And the statute of limitations

begins to run when the plaintiff discovers their injury.




                                                    11
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45       Desc Main
                                         Document     Page 12 of 21



         35.       Yiru alleges that Defendants represented to her “that she could ‘make a lot of

money, ‘double [her] profits,’ and make an extra $20,000 by recruiting others to become

WorldVentures ‘sales representatives,’” yet she did not make the money promised; she “failed.”

Complaint ¶¶ 4-5. Thus, Yiru must have discovered her injury soon after she enrolled in

September 2015. Accordingly, Yiru’s RICO claims are time-barred.

         36.       Yiru’s remaining claims—for declaratory judgment (Counts VII, VIII, and XII)—

fare no better; they are time-barred.

         37.       Declaratory judgment actions are “subject to a statute of limitations applicable to

civil claims.” Yamauchi v. Cotterman, 84 F. Supp. 3d 993, 1016 (N.D. Cal. 2015). “[I]f a claim

for declaratory relief could have been resolved through another form of action which has a specific

limitations period, the specific period of time will govern.” Id.

         38.       All of Yiru’s declaratory judgment claims could have been resolved through

another form of action.

         39.       Count VII, by which Yiru seeks a declaration that her agreement with

WorldVenture is illusory, could have been brought as a breach of contract action. Under Texas

law, which applies to all claims in this Adversary, a breach of contract claim is subject to a 4-year

statute of limitations. Smith Int’l v. Egle Grp., 490 F.3d 380, 385 (5th Cir. 2007). The legal injury

rule applies to determine when a breach of contract claim accrues. Id. at 387 (citing See Boulle v.

Boulle, 160 S.W.3d 167, 174 (Tex. App.—Dallas 2005, pet. denied)). Under the legal injury rule,

“a cause of action accrues when a wrongful act causes some legal injury, even if the fact of injury

is not discovered until later, and even if all resulting damages have not yet occurred.” According

to the Complaint, Yiru was injured by Defendant’s alleged pyramid scheme when she enrolled in




                                                    12
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4    Filed 09/02/21 Entered 09/02/21 23:44:45       Desc Main
                                          Document     Page 13 of 21



WorldVentures and paid the enrollment fee in September 2015. Thus, this declaratory judgment

claim is time-barred.

         40.       For Count VIII, Yiru seeks a declaration that Defendants are operating a Ponzi

scheme and a pyramid scheme. Complaint ¶ 227. This claim is simply a recharacterization of

Yiru’s California state law claims and RICO claims to which either a 3-year or 4-year statute of

limitation applies, and which Defendants have already demonstrated are time-barred.

Accordingly, this declaratory judgment claim is similarly time-barred.

         41.       Count XII, though labeled a declaratory judgment claim, does not actually seek a

declaratory judgment. Rather, Yiru seeks “an order determining the calculation of the liability of

the Defendants and each member of the Net Winner Class to the Plaintiff.” Complaint ¶ 250.

Essentially, Yiru seeks damages. “[S]tyling an action as one for declaratory relief rather than for

damages” cannot save this claim from dismissal. It is subject to the same statute of limitations

applicable to all of Yiru’s other claims pursuant to which she seeks damages. As those claims are

time-barred, this one is as well and should be dismissed.

                            (4)         The Complaint Fails to State a Claim under RICO.

         42.       For Counts IV, V, and VI, Yiru alleges that Defendants operate an illegal pyramid

scheme in violation of RICO. Complaint ¶¶ 167, 196, 202. An alleged pyramid scheme cannot

support a RICO claim.

         43.        RICO makes it “unlawful for any person employed by or associated with any

enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to conduct

or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of

racketeering activity or collection of unlawful debt.” 18 U.S.C. § 1962(c). “To prevail on a civil

RICO claim, a plaintiff must prove that the defendant engaged in (1) conduct (2) of an enterprise

(3) through a pattern (4) of racketeering activity and, additionally, must establish that (5) the
                                               13
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45      Desc Main
                                         Document     Page 14 of 21



defendant caused injury to plaintiff’s business or property.” Guo v. Kyani, Inc., 311 F. Supp. 3d

1130, 1149 (C.D. Cal. 2018) (quoting Chaset v. Fleer/Skybox Int’l, LP, 300 F.3d 1083, 1086 (9th

Cir. 2002)).

         44.       A plaintiff cannot “rely upon any conduct that would have been actionable as fraud

in the purchase or sale of securities to establish a violation of RICO.” Id. (quoting Powers v. Wells

Fargo Bank NA, 439 F.3d 1043, 1044 (9th Cir. 2006)). Instead, the plaintiff must challenge such

alleged conduct under the PSLRA. Martinez v. MXI Corp., No. 3:15-cv-00243-MMD-VPC, 2016

WL 951430, at *8 (D. Nev. Mar. 9, 2016).

         45.       Courts have consistently held that investment in a pyramid scheme is an

“investment contract” and therefore “securities” within the meaning of the federal securities laws.

See, e.g., Guo, 311 F. Supp. 3d at 1150 (dismissing plaintiff’s RICO claim where plaintiff alleged

that the defendant perpetuated an unlawful pyramid scheme in violation of RICO and California’s

endless chain scheme law); Webster v. Omnitrition Int’l, Inc., 79 F.3d 776, 784 (9th Cir. 1996)

(rejecting the plaintiffs’ argument that their payments were not investment contracts because they

were required to exert “some effort”); Martinez, 2016 WL 951430, at *8 (“[I]nvestments in

pyramid schemes are securities as a result of the nature of pyramid schemes, rather than the

specifics of any agreements. As a consequence, the PSLRA is the correct vehicle for a challenge

based on the operation of a pyramid scheme rather than RICO.”); Li v. EFT Holdings, Inc., No.

CV 13-8832 DSF (CWX), 2015 WL 12747812, at *1 (C.D. Cal. July 21, 2015) (dismissing the

plaintiff’s RICO claim because “allegations that one was victimized by a pyramid scheme may be

brought as securities fraud claims and cannot be brought as RICO claims”). That is because “an

investment contract is a transaction in which the scheme involves an investment of money in a

common enterprise with profits to come solely from the efforts of others.” Webster, 79 F.3d at


                                                    14
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45      Desc Main
                                         Document     Page 15 of 21



784 (quoting S.E.C. v. Glenn W. Turner Enterps., 474 F.2d 476, 477 (9th Cir. 1973)) (internal

quotations omitted).

         46.       Yiru, whose counsel is well aware of the applicable law—he represented the

plaintiff in Guo—attempts to avoid dismissal of her RICO claims by asserting that she did not

have an “investment contract” with WorldVentures. Latching onto the court’s statement in Guo

that “courts consider whether the promoters of the alleged scheme control the methods by which

the product is sold and new members are recruited,” Yiru alleges that “[t]he marketing and

recruitment aspects of WorldVentures’ enterprise are not within the definition of a security.”

Complaint ¶ 161. But such allegations are beside the point. As the court explained in Martinez in

response to the plaintiff’s similar attempt to argue that the pyramid scheme alleged in his complaint

was not necessarily a security, that the court should deny the motion, and permit discovery in order

to determine whether the agreements were actually investment contracts, an allegation that the

defendants operated a pyramid scheme is sufficient in and of itself; “investments in pyramid

schemes are securities as a result of the nature of pyramid schemes, rather than the specifics of any

agreements.” 2016 WL 951430, at *8; see also Webster, 79 F.3d at 784 (“By the very structure of

a pyramid scheme, participants’ efforts are focused not on selling products but on recruiting others

to joint the scheme . . . [T]his is enough to bring investments in the program within the definition

of ‘investment contract.’”) (citation omitted); Li, 2015 WL 12747812, at *1 (“allegations that one

was victimized by a pyramid scheme may be brought as securities fraud claims and cannot be

brought as RICO claims.”).

         47.       Here, Yiru has repeatedly alleged that she was victimized by Defendants’ operation

of an alleged pyramid scheme. See, e.g., Complaint ¶¶ 2, 6, 11, 18, 33, 47, 167, 184, 189, 191,

193, 198, 218, 222, 227. Indeed, she seeks a declaratory judgment that Defendants are operating


                                                    15
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4    Filed 09/02/21 Entered 09/02/21 23:44:45         Desc Main
                                          Document     Page 16 of 21



an illegal pyramid scheme. Complaint ¶ 227. Yiru must bring her claims as securities fraud claims

or not at all. The RICO claims must be dismissed.

                            (5)         Yiru’s California State Law Claims Are Barred by the
                                        Choice of Law Provision in Her Agreement with
                                        WorldVentures.

         48.       Yiru alleges three California state law claims—Counts I, II, and III for (i) violation

of California’s endless chain scheme statute (California Penal Code § 327 and California Civil

Code § 1689.2); (ii) unfair and deceptive practices (California Business and Professions Code §

17200, et seq.); and (iii) false advertising (California Business & Professions Code § 17500, et

seq.). Yiru’s attempt to apply California law to her dispute with WorldVenture is contrary to her

agreement with WorldVenture and unsupportable.

         49.       The agreements governing Yiru’s relationship with WorldVentures—the

WorldVentures Representative Agreement and the WorldVentures Marketing, LLC’s Statement

of Policies and Procedures (the “Policies and Procedures”), which is expressly incorporated into

each WorldVentures Representative Agreement—precludes the application of California law in

this case. Both contain broad choice of law provisions designating Texas as the law that would

apply to any litigation between the parties. See Declaration of Rico Melendez (“Melendez Decl.”),

a true and correct copy of which is attached hereto as Exhibit B, WorldVentures Representative

Agreement § 12, Policies and Procedures § 9.5. And such choice of law provisions are valid and

enforceable and necessitate dismissal of Yiru’s California state law claims. The WorldVentures

Representative Agreement provides, “This Agreement will be governed by and construed in

accordance with the laws of the State of Texas, without regard to principles of conflicts of law.”

See Melendez Decl., WorldVentures Representative Agreement § 12. The Policies and Procedures

provides that “[t]he law of the State of Texas shall govern all other matters . . . relating to or arising

from the [WorldVentures Representative] Agreement unless the laws of the state in which a
                                          16
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45        Desc Main
                                         Document     Page 17 of 21



Representative resides expressly require the application of its laws.” See Melendez Decl., Policies

and Procedures § 9.5.

         50.       “Choice of law decisions can be resolved at the motion to dismiss stage when

factual development is not necessary to resolve the inquiry.” See Energy Coal S.P.A. v. CITGO

Petroleum Corp., 836 F.3d 457, 459 (5th Cir. 2016). Further, “[c]hoice-of-law clauses are

presumptively valid.” Yesh Music v. Lakewood Church, No. 4:11-cv-3095, 2012 U.S. Dist. LEXIS

19030, at *9 (S.D. Tex. Feb. 14, 2012) (citing Mitsui & Co. (USA), Inc. v. Mira M/V, 111 F.3d 33,

35 (5th Cir. 1997)). “The presumption of validity may be overcome only by a showing that the

clause is unreasonable under the circumstances.” See id. at *9-10.

         51.       Moreover, “[w]here federal question jurisdiction is invoked, as here, federal courts

generally apply federal common law principles to resolve choice of law disputes.” Id. at *10

(quoting Nat’l Fair Housing Alliance, Inc. v. Prudential Ins. Co. of Am., 208 F. Supp. 2d 46, 62

(D.D.C. 2002)). “Federal common law follows the approach of the Restatement (Second) of

Conflicts of laws,” which provides that “[t]he law of the state chosen by the parties to govern their

contractual rights and duties will be applied if the particular issue is one which the parties could

have resolved by an explicit provision in their agreement directed to that issue.” Id. (quoting Nat’l

Fair Housing Alliance, 208 F. Supp. 2d at 62; Restatement (Second) of Conflict of Laws § 187(1)).

Where the parties’ agreement provides for the application of a particular law and there is no

showing of unreasonableness, the chosen law governs. See id.

         52.       Yiru has not alleged—nor can she—that applying Texas law to this dispute would

be unreasonable. Accordingly, Texas law governs this matter, and Yiru’s California state law

claims must be dismissed. See Maynard v. PayPal, Inc., No. 3:18-cv-259, 2019 U.S. Dist. LEXIS

130240, at *11 (N.D. Tex. Aug. 5, 2019) (“As a result of the application of Delaware law, plaintiffs


                                                    17
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45        Desc Main
                                         Document     Page 18 of 21



cannot maintain claims under the Texas statutes, and dismissal was proper on plaintiff’s [Texas

law claims]”) (citing Cont’l Airlines, Inc. v. Mundo Travel Corp., 412 F. Supp. 2d 1059, 1070

(E.D. Cal. 2006)) (explaining that a valid choice of law provision selecting another state’s law is

grounds to dismiss a claim under the forum state’s statutes).

         53.       Yiru attempts, however, to side-step this defect with arguments that have no merit.

         54.       First, Yiru contends that the choice of law provision is not enforceable based on an

arbitration award she obtained in connection with the arbitration proceedings arising from the

District Court Litigation. Complaint ¶ 204. Yet, Yiru admits in the Complaint that the arbitrator

did not actually find that the choice of law provision was unenforceable. Rather, as Yiru alleges,

while the arbitrator found in his initial award that the WorldVentures Representative Agreement

and the Policies and Procedures were illusory, he later clarified that such finding applied only to

the arbitration agreement and not to other provisions of the WorldVentures Representative

Agreement and the Policies and Procedures. Complaint ¶¶ 203-204. According to Yiru, “Even

though the Arbitrator clarified that his ruling was not made as to other provisions of the Agreement,

the illusory ruling is subject to collateral estoppel because each and every provision of the

Agreement must be necessarily bound up in such a determination.” Complaint ¶ 204. Collateral

estoppel does not, however, work that way. Collateral estoppel only bars litigation of an issue if

the issue is identical to the issue litigated in the prior action, the issue was fully and vigorously

litigated in the prior action, the issue was necessary to support the judgment in the prior action,

and there are no unusual circumstances that would render application of collateral estoppel

inappropriate or unfair. None of these four factors are satisfied here.

         55.       Second, Yiru contends that the law of the case doctrine applies. But it does not.

She argues that the arbitrator’s finding that the arbitration provision was illusory is law of the case


                                                    18
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45       Desc Main
                                         Document     Page 19 of 21



“in that a finding one provision is illusory cannot be divorced from the same necessary finding that

the balance of the Agreement’s provisions are too, illusory.” Complaint ¶ 205. The law of the

case doctrine, however, “precludes reexamination of issues of law or fact decided on appeal, either

by the district court on remand or by the appellate court itself on a subsequent appeal.”

Alpha/Omega Ins. Servs. v. Prudential Ins. Co. of Am., 272 F.3d 276, 279 (5th Cir. 2001). It

“applies only to those issues that were actually decided, rather than all questions in the case that

might have been decided but were not.” Id. And issues may be deemed to have been implicitly

decided only if they were “fully briefed to the appellate court and ... necessary predicates to the

[court’s] ability to address the issue or issues specifically discussed.” Id. (quoting In re Felt, 255

F.3d 220, 225 (5th Cir. 2001)). As an initial matter, there is no applicable appellate ruling.

Moreover, even if the law of the case doctrine could be applied to an arbitrator’s ruling, here, the

arbitrator’s clarification alone refutes Yiru’s argument.

         B.        Yiru’s Failure to Properly Serve Defendants Necessitates Dismissal.

         56.       Under Federal Rule of Civil Procedure 12(b)(5), the Court can dismiss a lawsuit for

insufficient service of process. See Quinn v. Miller, 470 F. App’x 321, 323 (5th Cir. 2012). Once

a defendant challenges service of process, the burden is on the plaintiff to establish the sufficiency

of service to avoid dismissal of its complaint. See id. (citing Carimi v. Royal Caribbean Cruise

Line, Inc., 959 F.2d 1344, 1346 (5th Cir. 1992)).

         57.       Yiru filed the Complaint on August 2, 2021, and summons was issued on August

3, 2021.

         58.       Federal Rule of Bankruptcy Procedures 7004(e) requires “delivery of the summons

and complaint within 7 days after the summons is issued,” which in this case was August 10, 2021.




                                                    19
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45      Desc Main
                                         Document     Page 20 of 21



         59.       While a courtesy copy of the Complaint was emailed to Defendants’ counsel, there

is no evidence that Defendants were served in compliance with Federal Rule of Bankruptcy

Procedure 7004. Defendants were not personally served, and the docket does not reflect a return

of service.

         60.       Accordingly, the Complaint should be dismissed.

                                              V.    PRAYER

         WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached as Exhibit C, granting the relief requested herein, dismissing

the Complaint in its entirety, with prejudice, and granting such other and further relief as the Court

deems just and proper.


Dated: September 2, 2021                             Respectfully Submitted,
                                                     /s/ Debbie E. Green
                                                     Marcus A. Helt (Texas Bar No. 24052187)
                                                     Debbie E. Green (Admitted Pro Hac Vice)
                                                     Jack G. Haake (Admitted Pro Hac Vice)
                                                     MCDERMOTT WILL & EMERY LLP
                                                     2501 North Harwood Street, Suite 1900
                                                     Dallas, Texas 75201
                                                     Tel: (214) 210-2821
                                                     Fax: (972) 528-5765
                                                     mhelt@mwe.com
                                                     dgreen@mwe.com
                                                     jhaake@mwe.com

                                                     COUNSEL FOR THE DEFENDANTS




                                                    20
DM_US 182104368-1.114823.0011
   Case 21-04099                Doc 4   Filed 09/02/21 Entered 09/02/21 23:44:45   Desc Main
                                         Document     Page 21 of 21



                                        CERTIFICATE OF SERVICE

         I hereby certify that, on September 2, 2021, a true and correct copy of the foregoing

document was served electronically by the Court’s PACER system.



                                                         Debbie E. Green
                                                         Debbie E. Green




                                                    21
DM_US 182104368-1.114823.0011
